Citation Nr: 1758789	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation based upon the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from November 1965 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO), which denied entitlement to special monthly compensation based on aid and attendance.

In November 2016, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A copy of the hearing transcript has been associated with the record.


FINDING OF FACT

The Veteran is in need of regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for regular aid and attendance are met.  38 U.S.C. §§ 1114(l) (2012); 38 C.F.R. § 3.352 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).  Because this decision constitutes a full grant of the benefits sought on appeal with regard to entitlement to special monthly compensation based upon the need for regular aid and assistance, no further discussion regarding VCAA notice or assistance duties is required.

Special Monthly Compensation Law and Analysis

The Veteran seeks special monthly compensation based upon the need for regular aid and attendance due to service-connected disabilities.  Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a), 38 U.S.C. § 1114(l) and 38 C.F.R. § 3.350(b)(3).  A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2017).

The following factors will be accorded consideration in determining the need for regular aid and attendance: inability of a veteran to dress or undress themselves, or to keep themselves ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a veteran to feed themselves through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the veteran from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a) (2017). 

A finding that the veteran is "bedridden" will provide a proper basis for the determination.  Bedridden will be that condition which, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  Id.  

The particular personal functions that the veteran is unable to perform are considered in connection with the veteran's condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  In addition, determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the veteran's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.   

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the United States Court of Appeals for Veterans Claims (Court) held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  Therefore, in adjudicating claims for special monthly compensation, VA must consider all of the enumerated factors listed in the regulation and, if at least one of the factors is present, special monthly compensation should be awarded.  Prejean v. West, 13 Vet. App. 444, 448 (2000) (citing Turco 9 Vet. App. 222).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board notes, as an initial matter, that the Veteran is currently service-connected for posttraumatic stress disorder, rated 100 percent disabling; corneal ulcer, right eye, rated 30 percent disabling; coronary artery disease, rated 30 percent disabling; diabetes mellitus, rated 20 percent disabling; diabetic peripheral neuropathy, left upper extremity, rated 30 percent disabling; diabetic peripheral neuropathy, right upper extremity, rated 40 percent disabling; diabetic peripheral neuropathy, left lower extremity (femoral nerve), rated 20 percent disabling; diabetic peripheral neuropathy, right lower extremity (femoral nerve), rated 20 percent disabling; diabetic peripheral neuropathy, left lower extremity (sciatic nerve), rated 10 percent disabling, and; diabetic peripheral neuropathy, right lower extremity (sciatic nerve), rated 10 percent disabling.  Due to the aforementioned service-connected disabilities, the Veteran is in receipt of special monthly compensation based on being permanently housebound.

The Veteran generally contends that he is in need of regular aid and attendance in dressing and grooming, preparing meals, attending to the wants of nature, taking medications, and to protect himself from hazards or dangers in his own environment.  After a review of all the evidence, lay and medical, the Board finds that the Veteran is in need of the regular aid and attendance of another person as a result of service-connected disabilities.  See 38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b)(3) (2017).

In a November 2016 videoconference hearing, the Veteran testified that he needs assistance with bathing, shaving, using the restroom, daily hygiene and upkeep and that he is sometimes able to dress himself, but that he has issues with dressing his lower body.  He indicated that his wife manages his medication because he makes mistakes, as he has a visual impairment and can't see well.  The Veteran's grandson drove him to the videoconference hearing, and the Veteran has been advised only to drive in emergency situations.  The Veteran testified that he was wheelchair bound due to the numbness of his lower extremities from his peripheral neuropathy, and indicated that he only leaves the house to go to medical appointments or for grocery trips.  The Veteran's wife, son-in-law and grandsons help take care of the Veteran.

In an August 2017 VA authorized examination report, the VA contracted examiner opined that the Veteran was in need of assistance or help from another person so that he can meet all the needs of daily living at home, for hygienic necessities and feeding.  The examiner indicated that although the Veteran is able to leave his home when assisted by his wife in their mobility assisted vehicle, he is totally dependent on his wife for most if not all of his normal activities of daily living.  He stated that the Veteran was very much incapacitated due to progressive and severely debilitating rheumatoid arthritis and visual difficulty due to service-connected right corneal ulcer.  The examiner denoted that the Veteran's right eye was covered by ophthalmologic eye pads and indicated that the Veteran appeared to have almost constant/continuous eye care by his ophthalmologist.  The examiner also noted that the Veteran presented in a motorized wheelchair with bilateral knee braces and supportive braces to the distal upper extremities.

While the August 2017 VA authorized examination identified one of the Veteran's predominant disabilities as being due to rheumatoid arthritis, a non-service connected condition, the Veteran is also service-connected for diabetic peripheral neuropathy of the left and right lower and upper extremities which the Veteran testified had additionally caused him to be wheelchair bound and unable to carry out normal activities of daily living.  See 38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the examination report specifically identifies impairment related to the Veteran's service-connected right corneal ulcer in discussing his physical limitations and need for aid and attendance from his wife. 

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that due to service-connected disabilities, he is in need for regular aid and attendance of another person to dress or undress himself, to keep himself ordinarily clean and presentable, to attend to the wants of nature, and to protect him from hazards or dangers incident to his daily environment.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7 (2017); see also 38 C.F.R. § 3.352(a) (2017).  As the Veteran has met more than one factor set forth in VA regulations in determining the need of regular aid and attendance, the Board finds that the criteria for an award of special monthly compensation have been met.  See Prejean, 13 Vet. App. 444; Turco, 9 Vet. App. 222.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the weight of the evidence shows that the Veteran is in need of the regular aid and attendance of another person as a result of his service-connected disabilities. See 38 C.F.R. §§ 4.3, 4.7 (2017).


ORDER

Entitlement to special monthly compensation based on the need for aid and attendance is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


